      3:20-cv-03107-SEM-TSH # 1         Page 1 of 15                                       E-FILED
                                                                 Monday, 27 April, 2020 05:51:43 PM
                                                                      Clerk, U.S. District Court, ILCD

                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE CENTRAL DISTRICT OF ILLINOIS

JOHN BAMBENEK, LISA KENDALL,             )
JOHN PHILLIPS, REFORM                   )
CHAMPAIGN COUNTY, an                    )
unincorporated political association,   )
and DECATUR DISPENSARY                   )
PROJECT, an unincorporated political     )        Case No. 3:20-cv-3107
 association,                           )
                                          )
        Plaintiffs,                      )
                                         )
       vs.                               )        Honorable Judge:
JESSE WHITE, in his official capacity    )
as Illinois Secretary of State, KIM      )
ALTHOFF, in her official capacity as the )
Decatur City Clerk, AARON                )
AMMONS, in his official capacity         )
as Champaign County Clerk, JOSH         )
TANNER, in his official capacity as     )
Macon County Clerk, and WILLIAM           )
J. CADIGAN, KATHERINE S. O’BRIEN,)
LAURA K. DONAHUE, CASSANDRA )
B. WATSON, WILLIAM R. HAINE,             )
IAN K. LINNABARY, CHARLES W.             )
SCHOLZ, WILLIAM M. MCGUFFAGE, )
in their official capacities as Board    )
Members for the Illinois State Board of )
Elections,                               )
                                         )
        Defendants.                      )


VERIFIED COMPLAINT FOR EMERGENCY DECLARATORY AND INJUNCTIVE
                           RELIEF


                                 NATURE OF THE CASE



                                              1
       3:20-cv-03107-SEM-TSH # 1          Page 2 of 15



   1. This is an action to enjoin or modify Illinois petition collection requirements for

initiative referendums to be placed on the November 3, 2020 general election ballot and

to enable and require the Defendants to accommodate the constitutional rights and

interests of the Plaintiffs and the general public in light of the current public health

emergency caused by the novel coronavirus and the Governor’s shelter-in-place

emergency orders.

   2. Under current circumstances, the Plaintiffs and Illinois voters are forced to

choose between their health and their rights to petition and vote. Reforms and

modifications to Illinois’ initiative referendum election procedures in light of the

COVID-19 pandemic are appropriate.

                                         PARTIES

   3. Plaintiff John Bambenek is a Champaign County, Illinois registered voter and the

organizer of Reform Champaign County. Plaintiff Bambenek has begun an initiative

petition drive for a constitutional amendment referendum, pursuant to Article XIV,

Section 3 of the Illinois Constitution, and a copy of said petition is attached hereto as

Exhibit “A”.

   4. Plaintiff Bambenek also wishes to circulate an initiative petition for a binding

local government referendum in Champaign County, Illinois pursuant to Article VII,

Sections 4(c) and 11 of the Illinois Constitution, and a copy of said petition is attached

hereto as Exhibit “B”.



                                              2
        3:20-cv-03107-SEM-TSH # 1         Page 3 of 15



   5.   Plaintiff Bambenek’s Declaration is attached hereto as Exhibit “C”.

   6. Plaintiff Lisa Kendall is a Decatur, Macon County, Illinois registered voter and

the organizer of the Decatur Dispensary Project. Plaintiff Kendall has begun with

others an initiative petition drive to put a question of public policy on the ballot at the

November 3, 2020 general election in the city of Decatur pursuant to 10 ILCS 5/28-6, and

a copy of said petition is attached hereto as Exhibit “D”.

   7. Plaintiff Kendall’s Declaration is attached hereto as Exhibit “E”.

   8. Plaintiff John Phillips is a Decatur, Macon County, Illinois registered voter and a

member of the Decatur Dispensary Project. Plaintiff Phillips has begun with others an

initiative petition drive to put a question of public policy on the ballot at the November

3, 2020 general election in the city of Decatur pursuant to 10 ILCS 5/28-6, and a copy of

said petition is attached hereto as Exhibit “D”.

   9. Plaintiff’s Phillip’s Declaration is attached hereto as Exhibit “F”.

   10. Plaintiff Reform Champaign County Now is an unincorporated political

association that seeks to put a binding local government referendum on the ballot at the

November 3, 2020 general election in Champaign County pursuant to Article VII,

Sections 4 (c) and 11 of the Illinois Constitution. See Exhibit “C”, Bambenek

Declaration.

   11. Plaintiff Decatur Dispensary Project is an unincorporated political association

that seeks to put a question of public policy on the ballot in the city of Decatur at the



                                              3
       3:20-cv-03107-SEM-TSH # 1          Page 4 of 15



November 3, 2020 general election pursuant to 10 ILCS 5/28-6. See Exhibit “E”, Kendall

Declaration.

   12. Defendant Jesse White is the Illinois Secretary of State who is constitutionally

authorized to accept filings of petitions for constitutional amendments pursuant to

Article XIV, Section 3 of the Illinois Constitution.

   13. Defendant Kim Althoff is the Decatur City Clerk, whose office is responsible for

all matters involving local elections in Decatur, Illinois and is authorized to accept

filings for public policy question initiative referendums for Decatur pursuant 10 ILCS

5/28-6 and to certify those referendums to the Macon County Clerk for ballot placement.

   14. Defendant Josh Tanner is the Macon County Clerk, whose office is responsible

for placing on the election ballot any 10 ILCS 5/28-6 initiative referendum questions

certified by the clerk of the city of Decatur

   15. Defendant Aaron Ammons is the Champaign County Clerk, whose office is

responsible for elections in Champaign County, Illinois and is authorized to accept

filings of local government initiative referendums for Champaign County pursuant to

Article VII, Sections 4(c) and 11 of the Illinois Constitution, and then to place such

referendum questions on the ballot.

   16. Defendants William J. Cadigan, Katherine S. O’Brien, Laura K. Donahue,

Cassandra B. Watson, William R. Haine, Ian K Linnabary, Charles W. Scholz, and




                                                4
       3:20-cv-03107-SEM-TSH # 1          Page 5 of 15



William M. McGuffage, are members of the Illinois State Board of Elections and are

empowered to enforce and administer Illinois election laws.

                                JURISDICTION AND VENUE

   17. This Court has jurisdiction over the subject matter of this action by virtue of

U.S.C. § 1331 (federal question jurisdiction), this being a case arising under the United

States Constitution and 42 U.S.C. § 1983; 28 U.S.C. § 2201 (authorizing declaratory

relief); and 28 U.S.C. § 2202 (authorizing injunctive relief).

   18. Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(e) and 1402(a) and 5

U.S.C. § 703.

                                FACTUAL BACKGROUND

   19. Article XIV, Section 3 of the Illinois Constitution provides that

         Amendments to Article IV of this Constitution may be proposed by a petition
         signed by a number of electors equal in number to at least eight percent of the
         total votes cast for candidates for Governor in the preceding gubernatorial
         election. Amendments shall be limited to structural and procedural subjects
         contained in Article IV. A petition shall contain the text of the proposed
         amendment and the date of the general election at which the proposed
         amendment is to be submitted, shall have been signed by the petitioning
         electors not more than twenty-four months preceding that general election and
         shall be filed with the Secretary of State at least six months before that general
         election. The procedure for determining the validity and sufficiency of a
         petition shall be provided by law. If the petition is valid and sufficient, the
         proposed amendment shall be submitted to the electors at that general election
         and shall become effective if approved by either three-fifths of those voting on
         the amendment or a majority of those voting in the election.

   20. Article VII, Section 11 of the Illinois Constitution provides that




                                               5
       3:20-cv-03107-SEM-TSH # 1          Page 6 of 15



        (a) Proposals for actions which are authorized by this Article or by law and
        which require approval by referendum may be initiated and submitted to the
        electors by resolution of the governing board of a unit of local government or
        by petition of electors in the manner provided by law.
         (b) Referenda required by this Article shall be held at general elections, except
        as otherwise provided by law. Questions submitted to referendum shall be
        adopted if approved by a majority of those voting on the question unless a
        different requirement is specified in this Article.

   21. Section 28-6 of the Illinois Election Code provides that

       (a) On a written petition signed by a number of voters equal to at least 8% of the
       total votes cast for candidates for Governor in the preceding gubernatorial
       election by the registered voters of the municipality, township, county or school
       district, it shall be the duty of the proper election officers to submit any question
       of public policy so petitioned for, to the electors of such political subdivision at
       any regular election named in the petition at which an election is scheduled to be
       held throughout such political subdivision under Article 2A. Such petitions shall
       be filed with the local election official of the political subdivision or election
       authority, as the case may be. Where such a question is to be submitted to the
       voters of a municipality which has adopted Article 6, or a township or school
       district located entirely within the jurisdiction of a municipal board of election
       commissioners, such petitions shall be filed with the board of election
       commissioners having jurisdiction over the political subdivision.

   22. Article III, Section 3 of the Illinois Constitutiono provides that “[a}ll elections

shall be free and equal.”

   23. Sometime around December 2019, an outbreak of respiratory disease now known

as COVID-19, or coronavirus, emerged in Wuhan, China.

   24. Since then, the outbreak has spread to the majority of the world, with the United

States reporting the most cases.




                                              6
       3:20-cv-03107-SEM-TSH # 1                 Page 7 of 15



    25. On February 27, 2020, the Centers for Disease Control issued guidance in

response to COVID-19 which recommended, among other things, the practice of social

distancing.

    26. On March 9, 2020, the Governor of Illinois proclaimed the entire state a disaster

area1 and later banned gatherings of 1,000 people or more and closed all schools,

restaurants, and bars.2

    27. On March 11, 2020, the World Health Organization declared COVID-19 to be a

global pandemic.

    28. On March 13, 2020, the President of the United States declared a national

emergency.

    29. On March 15, 2020, the Illinois General Assembly suspended session indefinitely

due to the COVID-19 pandemic.

    30. On March 20, 2020, the Governor of Illinois ordered everyone to shelter at home

with the exception of “essential” activities and services, and to maintain six foot

distance from others.

    31. The Governor’s shelter at home and social distancing order is in effect until April

30, 2020.3 On April 23, 2020 the Governor announced he would extend his shelter at

home and social distancing order to May 30, 2020 and add to it a requirement of


1
  https://www2.illinois.gov/sites/gov/Documents/APPROVED%20-
%20Coronavirus%20Disaster%20Proc%20WORD.pdf.
2
  https://www2.illinois.gov/Pages/Executive-Orders/ExecutiveOrder2020-04.aspx.
3
  https://www2.illinois.gov/Pages/Executive-Orders/ExecutiveOrder2020-18.aspx


                                                      7
         3:20-cv-03107-SEM-TSH # 1             Page 8 of 15



wearing a facing mask when in public.4

    32. Circulating initiative petitions is not listed as an “essential” activity under the

Governor’s order. The health crisis coupled with the Governor’s orders makes it

impossible to gather signatures in Illinois. In addition, gathering signatures during

the health crisis would endanger the health of the circulators and that of the public at

large.

    33. A number of states, including Illinois for candidate petitions, have taken action

to protect the constitutional right to petition and vote in the midst of this health crisis.

    34. On April 23, 2020 The U.S. District Court for the Northern District of Illinois

(Chief Judge Rebecca R. Pallmeyer) in case no. 20-cv-2112 entered a preliminary

injunction order regarding independent and new political party candidates:

     a. eliminating requirement of 10 ILCS 5/10-4 that voters sign in the presence
        of a circulator, and that the circulator’s notarized signature be at the bottom
       of each petition sheet;

     b. eliminating the requirement that only original sheets with original
        signatures be filed;

     c. allowing electronic signatures;

     d. reducing the number of signatures required by 90% to 10% of the number
        otherwise required by law; and

     e. extending the filing deadline from June 22 to August 7, 2020.

(A copy of Judge Pallmeyer’s order is attached hereto as Exhibit “G”.)

4
 https://wgntv.com/wp-content/uploads/sites/5/2020/04/458017222-Illinois-Modified-Stay-at-Home-Executive-
Order-4-23-20.pdf


                                                    8
       3:20-cv-03107-SEM-TSH # 1                Page 9 of 15



    35. On April 17, 2020 the Massachusetts Supreme Court entered and order reducing

the number of required signatures by 50%, allowing for electronic signatures and

extending the filing deadline. (Goldstein v. Secretary of the Commonwealth, No. SJC-12931

(April 17, 2020)).5

    36. Similar relief was granted on April 20, 2020 by the U.S. District Court for the

Eastern District of Michigan, including a 50% reduction in signatures, allowing for

electronic signatures and extending the filing deadline. Esshaki v. Whitmer, No. 2:20-CV-

10831-TGB, 2020 WL 1919154 (E.D. Mich. Apr. 20, 2020)

    37. The Oklahoma Secretary of State issued an order March 18, 2020 tolling the 90-

day period for circulating initiative petitions with it to be lifted and reinstated when the

Governor lifts the declaration of emergency. 6

    38. Other similar relief that has been granted due to COVID-19 includes on March

19, 2020, the Governor of New Jersey issued an executive order to the Secretary of State

to implement online petitioning and signature collection. 7 On April 2, 2020, Florida’s

Secretary of State signed an emergency order allowing for the collection of petition

signatures online.8 Moreover, the Arizona Secretary of State has provided an online

petitioning mechanism for candidates since 2011.9 On March 14, 2020, the Governor of




5
 Text of Order https://www.mass.gov/doc/sjc-12931-opinion/download
6
  https://www.boisestatepublicradio.org/sites/idaho/files/202003/sos_prpnt_ntc_and_sc_order_03-18-20.pdf
7
  https://www.state.nj.us/state/elections/assets/pdf/candidate/EO-105.pdf
8
  https://dos.myflorida.com/media/702874/1ser20-2.pdf
9
  https://apps.azsos.gov/equal/


                                                     9
        3:20-cv-03107-SEM-TSH # 1             Page 10 of 15



New York issued an executive order reducing the required number of petition

signatures for all petitions for ballot access to 30% of the state threshold. 10

     39. In order for Plaintiff Bambenek’s constitutional amendment referendum to

qualify for the November 3, 2020 general election, he must submit 363,813 initiative

petition signatures to the Illinois Secretary of State by May 3, 2020. See Article XIV,

Section 3 of the Illinois Constitution and Section 28-9 of the Illinois Election Code.

     40. For the Champaign County initiative referendum to qualify, Plaintiff Bambenek

must submit 6,409 signatures to the Champaign County Clerk by August 3, , 2020. See

Article VII, Section 11 of the Illinois Constitution and Section 28-7 of the Illinois Election

Code.

     41. For the city of Decatur question of public policy initiative referendum to qualify,

Plaintiffs Kendall and Phillips must submit 1,935 signatures to the Decatur City Clerk

by August 3, 2020. See 10 ILCS 5/28-2 and 28-6.

     42. Since the Governor’s initial proclamation of the entire state as a disaster area on

March 9, 2020, Petitioner Bambenek’ period for collecting signatures for his

constitutional amendment initiative petition has been truncated by 55 days, and the

Plaintiffs’ periods to circulate the other initiative petitions has been truncated by more

than 55 days, as their filing deadline is August 3, 2020 and it is unknown how long past




10
  https://www.governor.ny.gov/news/amid-covid-19-pandemic-governor-cuomo-signs-executive-order-
temporarily-modifying-election


                                                   10
       3:20-cv-03107-SEM-TSH # 1           Page 11 of 15



May 30, 2020 the stay at home order; face mask requirement and social distancing

restrictions will be in place.

   43. Apart from judicial relief, the Plaintiffs have no way to exercise their right to

petition and speech without jeopardizing their health and health of the general public.




                                        COUNT I
                             RIGHT TO PETITION AND SPEECH

   44. The allegations contained in all preceding paragraphs are incorporated here by

reference.

   45. Plaintiffs’ rights to petition and speech are protected by the First Amendment to

the United States Constitution in conjunction with Article XIV, Section 3, Article VII,

Section 11, Article III, Section 3 of the Illinois Constitution. Article 28 of the Illinois

Election Code also requires statewide and local initiative referendum petition sheets to

contain a sworn and notarized affidavit of the petition circulator that he or she

personally witnessed the signatures of all signers of the petition and the notary attesting

that he or she witnessed the signature of the circulator. In addition, initiative petition

signatures must be handwritten by the signer on a paper petition. Finally, the paper

initiative petition pages must be bound and filed in one book with the appropriate

officer as designated by Article VII or Article XIV of the Illinois Constitution and by The

Election Code.




                                                11
         3:20-cv-03107-SEM-TSH # 1         Page 12 of 15



   46. Under the circumstances, the Illinois petition collection requirements unduly

burden and violate Plaintiffs’ rights to petition and speech.

   47. A real and actual controversy exists between the parties.

   48. Plaintiffs have no actual remedy at law other than this action.

   49. Plaintiffs are suffering, and will continue to suffer, irreparable harm until they

obtain relief from this Court.

         WHEREFORE, Plaintiffs respectfully pray that the Court grant the relief set forth

in the prayer for relief below.

                                   COUNT II
                  RIGHT TO EQUAL PROTECTION AND DUE PROCESS

   50.      The allegations contained in all preceding paragraphs are incorporated here

by reference.

   51.      Under the present circumstances, Illinois’ petition collection requirements

unduly burden and violate Plaintiffs’ rights under the Equal Protection Clause of the

Fourteenth Amendment to the United States Constitution as well as Article I, Section 2,

Article III, Section 3, Article VII, Section 11, and Article XIV, Section 3 of Illinois

Constitution.

   52.      A real and actual controversy exists between the parties.

   53.      Plaintiffs have no actual remedy at law other than this action.

   54.      Plaintiffs are suffering, and will continue to suffer, irreparable harm until

they obtain relief from this Court.


                                               12
       3:20-cv-03107-SEM-TSH # 1        Page 13 of 15



   WHEREFORE, Plaintiffs respectfully pray that the Court grant the relief set forth in

the prayer for relief.

                                   PRAYER FOR RELIEF

   WHEREFORE, Plaintiffs respectfully request that this Court:

   A. Assume original jurisdiction over this matter;

   B. Issue a temporary restraining order and/or preliminary injunction (i) enjoining or

       modifying enforcement of Illinois' petition collection requirements for initiative

       referendums for Illinois' November 3, 2020 general election; and (ii) granting the

       same relief as Judge Pallmeyer granted in No. 20-cv-2112 in the Northern

       District, to wit:

       a.     eliminating requirement that voters sign in the presence of a circulator,
              and that the circulator’s notarized signature be at the of each petition
              sheet;

       b.     eliminating the requirement that only original sheets with original
              signatures be filed;

       c.     allowing electronic signatures;

       d.     reducing the number of signatures required by 90% to 10% of the number
              otherwise required by law; and

       e.     extending the filing deadlines from May 3d and August 3rd to August 7,
              2020; or

       f.     for whatever other or different relief this Court deems just.

   C. Issue a declaratory judgment stating that, in light of the current public health

       emergency caused by the COVID-19 and executive orders requiring that Illinois


                                            13
      3:20-cv-03107-SEM-TSH # 1          Page 14 of 15



      citizens stay at home and shelter in place, Illinois' petition collection

      requirements for qualifying Article XIV and Article VII referendums, and

      question of public policy referendums per 10 ILCS 5/28-5 for the general election

      cannot be constitutionally enforced;

   D. Issue a permanent injunction prohibiting enforcement of Illinois' petition

      collection requirements for Article XIV and Article VII referendums and question

      of public policy question per 10 ILCS 5/28-6 for the November 3, 2020 general

      election;

   E. Order Defendants to pay to Plaintiffs their costs and reasonable attorneys’ fees

      under 42 U.S.C. § 1988(b);

   F. Grant such other relief as this Court deems appropriate.

Respectfully submitted this 7th day of April, 2020.

                                          /s/ Samuel J. Cahnman
                                         One of Plaintiffs Attorneys
Samuel J. Cahnman
Attorney at Law
915 S. 2nd St.
Springfield, IL 62704
217-528-0200
IL Bar No. 3121596
samcahnman@yahoo.com

Pericles Camberis Abbasi
Attorney at Law
6969 W. Wabansia Ave.
Chicago, IL 60707
773-368-5423



                                             14
      3:20-cv-03107-SEM-TSH # 1         Page 15 of 15



IL Bar No. 6312209
pericles@uchicago.edu
Pro hac vice pending




                                 VERIFICATION
                           (pursuant to 28 U.S.C. Sec. 1746)



  I, John Bambenek, verify under penalty of perjury under the laws of the United

States of America that the foregoing is true and correct.

      Executed on April 26, 2020.



                                             s/John Bambenek




                                            15
